Robinson v City of New York (2019 NY Slip Op 04649)





Robinson v City of New York


2019 NY Slip Op 04649


Decided on June 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2019

Renwick, J.P., Manzanet-Daniels, Gesmer, Kern, Singh, JJ.


9582 153941/13

[*1]Pamela Robinson, Plaintiff-Appellant,
vThe City of New York, Defendant, MTA New York City Transit Authority, Defendant-Respondent.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Christopher J. Soverow of counsel), for appellant.
Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for respondent.

Order, Supreme Court, New York County (Lisa A. Sokoloff, J.), entered May 31, 2018, which, to the extent appealed from, granted defendant MTA New York City Transit Authority's motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Plaintiff failed to raise an issue of fact in opposition to defendant's prima facie showing that it neither created nor had notice of the puddle on a staircase landing at a subway station that allegedly caused plaintiff to slip and fall (see Rosario v Prana Nine Props., LLC, 143 AD3d 409, 409 [1st Dept 2016]). Plaintiff submitted no evidence showing either that defendant had actual notice before plaintiff's accident that the drain at the bottom of the staircase on which plaintiff fell had become clogged or that the drain became clogged so frequently as to be a recurring condition (see Early v Hilton Hotels Corp., 73 AD3d 559, 562 [1st Dept 2010]).
Under the circumstances of this case, the storm in progress doctrine did not apply (see Toner v National Railroad Passenger Corp., 71 AD3d 454 [1st Dept 2010]; Hilsman v Sarwil Assoc. LP, 13 AD3d 692 [3rd Dept 2004]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2019
CLERK